NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KAKHABERI SHARABIDZE,                           No.    20-70073

                Petitioner,                     Agency No. A079-580-213

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Kakhaberi Sharabidze, a native and citizen of Georgia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

       The BIA did not abuse its discretion in denying Sharabidze’s motion to

reopen as untimely, where it was filed over 11 years after the order of removal

became final, see 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2), and he has

not established that any statutory or regulatory exception to the filing deadline

applies, see 8 U.S.C. § 1229a(c)(7)(C)(ii), (iv); 8 C.F.R. § 1003.2(c)(3)(iii)

(exception to the filing deadline where the motion to reopen is “[a]greed upon by

all parties and jointly filed”).

       We lack jurisdiction to review the BIA’s determination not to reopen

proceedings sua sponte where Sharabidze does not raise a legal or constitutional

error to invoke our jurisdiction. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016) (“[T]his court has jurisdiction to review Board decisions denying sua sponte

reopening for the limited purpose of reviewing the reasoning behind the decisions

for legal or constitutional error.”).

       Sharabidze does not raise any challenge to the BIA’s determination that the

Notice to Appear did contain the time and place of the initial hearing and thus

reopening was not warranted under Pereira v. Sessions, 138 S. Ct. 2105 (2018).

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in an opening brief are waived).


                                          2                                      20-70073
      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                    20-70073